In an action, inter alia, to recover damages for breach of written and implied warranties pursuant to the Magnuson-Moss Warranty Federal Trade Commission Improvement Act, the defendants appeal from so much of an order of the Supreme Court, Westchester County (Zambelli, J.), entered September 22, 2000, as denied those branches of their motion which were to dismiss the first, second, third, and fourth causes of action in the complaint insofar as asserted against each of them pursuant to CPLR 3211 (a) (1), (5), and (7).
*467Ordered that the order is reversed insofar as appealed from, on the law, with costs, those branches of the motion which were to dismiss the first, second, third, and fourth causes of action are granted, and those causes of action are dismissed.
In October 1998 the plaintiff leased a new Chrysler 300M from the defendant Westchester Chrysler Plymouth Jeep Eagle, Inc., for a term of 36 months. The vehicle was manufactured by the defendant DaimlerChrysler Corporation. The plaintiff experienced numerous problems with the vehicle over a period of 14 months and demanded a replacement vehicle or a refund. He subsequently commenced this action against the defendants. In his first four causes of action, the only causes of action at issue on this appeal, he seeks various relief pursuant to the Magnuson-Moss Warranty Federal Trade Commission Improvement Act (15 USC § 2301 et seq.) (hereinafter the Magnuson-Moss Act). The Magnuson-Moss Act, however, does not apply to vehicle leases (see DiCintio v DaimlerChrysler Corp., 97 NY2d 463). Consequently, the plaintiffs first, second, third, and fourth causes of action must be dismissed. Prudenti, P.J., Altman, Smith and Adams, JJ., concur.